Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over TW1424661 (submitted in the IDS, herein ‘TW661’) in view of Chien et al (US 20130115118, herein ‘Chien’) and  Fujiwara et al English Abstract (JP 61011626, herein ‘Fujiwara’).
RE claims 1 and 9, TW661 discloses a canned motor (figs. 1A-B, 5) device comprising: 
a motor unit including a rotor [71] surrounding and rotatable about the axis, 
a first casing body [41a] sleeved on said rotor, and including a first surrounding wall that has two ends opposite to each other along the axis, a first side wall that is connected to one of said ends of said first surrounding wall and that cooperates with said first surrounding wall to define an accommodating space open at the other one of said ends of said first surrounding wall for accommodating said rotor therein first casing’s a first flange wall that is connected to said other one of said ends of said first surrounding wall and that extends radially and outwardly from said first surrounding wall, and, 
a second casing body [41b] sleeved on said first casing body, including a second surrounding wall that has two ends opposite to each other along the axis and that surrounds said first surrounding wall, a second side wall that is connected to one of said ends of said second surrounding wall and that corresponds in position to said first side wall, and a second flange wall that is connected to the other one of said ends of said second surrounding wall and that extends radially and outwardly from said second surrounding wall.


    PNG
    media_image1.png
    647
    718
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    709
    735
    media_image2.png
    Greyscale

 

TW661 substantially discloses the canned motor, except for the following:
(A) a base unit including a fixed seat surrounding an axis, as in claim 1; and, base unit further includes a base seat mounted with said fixed seat, and an annular cover covering said fixed seat, as in claim 9; and, a stator surrounding said second surrounding wall and corresponding in position to said rotor; and 
(B) a leak detection sensor mounted to said second casing body and including a sensor module configured to detect a leakage according to a change in electrostatic capacity between said second side wall and said first side wall, as in claim 1.
RE the limitations listed in item (A) herein, Chien teaches a canned motor comprising a base unit [9] including a fixed seat [916] surrounding an axis for fixedly accommodate the motor casing [81] therein, and wherein the base unit [9] further includes a base seat [912] mounted with said fixed seat, and an annular cover (see figs. 1 and 3) covering said fixed seat; and, the motor unite [8] includes a stator [83] surrounding a second surrounding wall of a second casing [41] and corresponding in position to said rotor [7] (see fig. 1); 


    PNG
    media_image3.png
    710
    695
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    432
    607
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing a base unit having a fixed seat surrounding an axis, and a base seat mounted with said fixed seat, and an annular cover covering said fixed seat, as in claims 1 and 9.  Doing so would provide a supporting base for holding the motor and steadily positioning the motor on a surface.  Also, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by re-arranging the prior art motor’s stator such that the prior art motor’s stator surrounding said second surrounding wall and corresponding in position to said rotor because such re-arrangement would enhance magnetic interaction therebetween the stator and the rotor unit; also, it has been held that rearranging parts of an invention (i.e. in this instant case, re-arranging the stator) involves only routine skill in the art (see In re Japikse, 86 USPQ 70); moreover, it has been held that since one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
RE the limitations listed in item (B) herein, Fujiwara teaches a device comprises a leak detection sensor [1] mounted to a casing body [8] and including a sensor module [2-5] configured to detect a leakage according to a change in electrostatic capacity (see English Abstract);
RE claim 2/1, Fujiwara teaches the device’s casing body [8] includes a mounting tube defining a mounting space for mounting a tubular portion of the leak detection sensor [1].

    PNG
    media_image5.png
    432
    1320
    media_image5.png
    Greyscale

Those skilled in the art would understand that the Fujiwara important teaching concept is to provide a leak detection sensor mounted to a casing body for detecting a leakage according to a change in electrostatic capacity.  Thus, by the Fujiwara important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art canned motor by providing a leak detection sensor mounted to said second casing body and including a sensor module configured to detect a leakage according to a change in electrostatic capacity between said second side wall and said first side wall, wherein the casing body includes a mounting tube defining a mounting space for mounting a tubular portion of the leak detection sensor.  Doing so would provide a leak detecting means for preventing potential damage caused by fluid/liquid leakage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TW661, Chien and Fujiwara, as applied in the base claims, further in view of Strobl et al (US 7057318, herein ‘Strobl’).
The combined teachings of TW661, Chien and Fujiwara discloses the claimed invention, except for the limitations in claim 8.
Strobl teaches a seal ring [46], which is in form of an O-ring, is incorporated as sealing means between an outer housing portion [45] and an inner housing portion [47] that is configured with an annular groove surrounding the motor axis and receiving the sealing ring [46] therein.  
Those skilled in the art would understand that the Strobl important teaching concept is to providing sealing means, in form of a sealing ring, between an outer housing portion and an inner housing portion for preventing foreign matters entering inside the motor.  Hence, owing to the prior art motor having first and second casing bodies having respective first and second flange walls, by the Strobl important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art canned motor by providing a motor sealing ring mounted between said first flange wall and said second flange wall, said first casing body having an annular groove formed in said first flange wall, surrounding said axis, and receiving said motor sealing ring to form an airtight seal between said first flange wall and said second flange wall.  Doing so would provide sealing means for protecting the motor by sealing/preventing foreign matters to enter the motor. 

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834